      Case 1:21-cv-02675-RMB Document 8 Filed 05/03/21 Page 1 of 1 PageID: 476




                                                                Civil k.tion NJ. 21-2675(RIB)

                                                                Hlil.   RENEE™ Ill£, u.s.o.J.



     KIT# Cletk of '.Ire O:Jurt:                                                                           ,
                                                                                                           I
                                                                                                     I
                Croes rru Ievon Yoorg, pro-se)      heret1/ =i;.e:±fully reqt.BSt   (Yoo) tre Clerk of!¥ to

pl.ease rarove tre first 14    µiges   of 111/ 11Dti.on for writ of ha1:ess coqu; un:ler 28 U.S.C. § 221i1,    wi
staff !Ere at FCT Fort-Dix sait Ire wrag i.:ei:ers 1:y mi.stake arrl Y~ is reserrlirg his             nbtion Jm
                                                                                                       I       I

reqt.BSt.irg yru Ire clerk of li1e =rt to aw].y sare &hi.bits A-B- Arri Ywrg Remb:y Pl.an,           9,·lEljt~
                                                                                                       I       I



11Dti.on. date± 4-29-2021.                                                                             ,       I


    I Thank Yoo so lllrli for yrnr tine.
                                                                   /s/      Devon Young
                                                                          Ievon Ycrrg
4-29-2021.
